DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 20100084361) in view of Namiki (US 5641559).
Claim 1: Dayton teaches a method for coating containers, and in particular beverage containers which are suitable and intended to receive a liquid [0009], wherein, as shown in figure 1A and as reasonably marked by the chosen indicia, the container to be coated has a main body 104, a shoulder region 102, a base region (at the bottom of the main body 104) and a mouth region 118, wherein both the inner wall and an outer wall of the container is coated with a coating to provide waterproof qualities[0077]. The container to be coated is a container where each of those parts can be made from a fiber-based material, such as paper pulp or fiberboard, and it teaches that the mouth region can be made from the fiber-based material. [0095].
Dayton teaches making such barrier coatings with a polymer coating [0077], but does not specifically teach making such barrier coatings additionally from silicon or from a flowable precursor. However, Namiki is also directed towards providing such gas tight barrier coatings to packing materials (col 1, lines 10-30).  Namiki teaches using polymer coatings for such barrier layers, but further teaches that in order for them to be effective, including not only a polymeric layer of silicon, but an additional inorganic layer, such as SiOx  (claim 3) that is deposited from a flowable precursor which is applied (CVD process) that is applied to the surface (col 2, lines 10-65). 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit a barrier coating structure with not only a silicon polymer, but additional layers, such as SiOx to the inner and outer wall of the container of Dayton, as taught by Namiki, in order to reduce the gas permeability of the container, and doing so would produce no more than predictable results (claims 1 and 3).
Claim 2: Namiki teaches that the container is arranged in a coating chamber during the silicon coating (col 6, lines 54-67).
Claim 4: Namiki teaches that in order to coat the surfaces with the silicon layer (SiOx) the flowable precursor is vaporized and together with a gaseous medium having an oxygen- containing gas introduced into the interior of the container (col 3, lines 1-18), which is exposed to the surfaces of the container.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to coat the inside of the container by exposing it to such a flowable precursor and oxygen containing gas, since that is how such coatings were taught to be deposited and doing so would produce no more than predictable results.
Claim 5: The process of Namiki appears to read upon such a process.
Additionally, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 6: Namiki teaches TEOS (tetraethoxysilane) as a silicon precursor (col 4, lines 54-67).
Claim 7: Dayton does not teach when the deposition steps are performed, however, performing them at the same time would allow for higher throughput than performing them separately and thus sequentially.  MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results."	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to  perform the deposition inside and outside of the container at the same time in order to increase the throughput of the process and doing so would produce no more than predictable results.
Claim 8: as shown in figure 1A, Dayton teaches wherein at least the main body 104, a shoulder region 102, a base region (at the bottom of the main body 104) of the container are produced from a fiber-based material[0077].
Claim 9: as shown in figure 9A, Dayton teaches the mouth (top) region of the container can be produced from a plastic material, such as PET [0096].
Claims 10 and 15: as shown in figure 13A, Dayton further teaches that there is a  closure to seal the container and that it can be made from a metal, such as aluminum [0104-0108].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have a closure on the container and for it to include aluminum, since Dayton teaches including such closures and teaches aluminum is appropriate for the material of the closures.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 20100084361) in view of Namiki (US 5641559), further in view of Berk (US 20130020277).
Dayton does not teach removing the container and coating it in different devices.  Berk is also directed towards forming biodegradable containers (abstract), but it teaches transferring the container from such different tools [0049-0050].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to move the containier between such different tools using transport devices, since they were known tot the art and would produce no more than predictable results.


Response to Arguments
Applicant's arguments filed 06-28-2022 have been fully considered but they are not persuasive in view of the amended grounds of rejection.
Dayton specifically teaches that the mouth component (and all the other components) can be made from paper pulp [0095], MPEP 2141.02 states:  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Regarding the argument that the deposition of siox as taught by Namiki onto the container of Dayton is not combinable because Namiki deposits onto a plastic film while Dayton deposits onto paper.  The combination does not replace plastic coatings with sioX, is simply adds additional siox layers, which may be on top of previously deposited plastic layers, so this is not dispositive to the combination.


Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712